DETAILED ACTION
This action is in response to application filed on 05 March 2021.  Claims 1-20 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Segev et al. (hereinafter Segev-A) (US 2017/0289933 A1) in view of further support by Segev et al. (hereinafter Segev-B) (US 9,223,003 B2) and Seok et al. (hereinafter Seok) (US 2019/0014491 A1).
Regarding claims 1, 10, and 17, Segev-A discloses a responding device, the responding device comprising processing circuitry coupled to storage, the processing circuitry configured to: 
select a first availability window of a location determination associated with one or more initiating devices { (see pg. 11, [0105]; pg. 12, [0109, 0118]; pp. 14-15, [0134-0135, 0138]; Figs. 1-2 & 8-11) }; 
select an immediate or a delayed reporting of a first location measurement report (LMR) associated with a first initiating device of the one or more initiating devices; during a polling phase, send a polling trigger frame to one more initiating devices during the first availability window { (see pg. 11, [0105]; pg. 12, [0109, 0118]; pp. 14-15, [0134-0135, 0138]; Figs. 1-2 & 8-11), where the system provides sounding signals (see pg. 8, [0076]; pg. 9, [0082]) }; 
receive a polling response from at least one of the one or more initiating devices { (see pg. 11, [0105]; pg. 12, [0109, 0118]; pp. 14-15, [0134-0135, 0138]; Figs. 1-2 & 8-11) }; 
during a measurement sounding phase, send a sounding trigger frame to the one or more initiating devices to trigger responses as null data packets (NDPs) from the one or more initiating devices { (see pg. 11, [0105]; pg. 12, [0109, 0118]; pp. 14-15, [0134-0135, 0138]; Figs. 1-2 & 8-11) }; 
during the measurement sounding phase, receive one or more initiating devices to responding device (I2R) NDPs from the one or more initiating devices { (see pg. 11, [0105]; pg. 12, [0109, 0118]; pp. 14-15, [0134-0135, 0138]; Figs. 1-2 & 8-11) }; 
send a null data packet announcement (NDPA) to the one or more initiating devices; send one or more R2I NDPs to the one or more initiating devices; and during a location measurement reporting phase, send one or more LMRs to the one or more initiating devices { (see pg. 11, [0105]; pg. 12, [0109, 0118]; pp. 14-15, [0134-0135, 0138]; Figs. 1-2 & 8-11) }.  Segev-A inexplicitly discloses the feature(s) reporting of a first location measurement report (LMR) associated with a first initiating device of the one or more initiating devices.  However, in the alternative, the examiner maintains that the feature(s) reporting of a first location measurement report (LMR) associated with a first initiating device of the one or more initiating devices was well known in the art, as taught by Segev-B.
As further alternative support in the same field of endeavor, Segev-B discloses the feature(s) 
reporting of a first location measurement report (LMR) associated with a first initiating device of the one or more initiating devices { (see col. 6, lines 42-64; Figs. 1 & 3-7) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Segev-A as further alternatively supported by Segev-B to have the feature(s) reporting of a first location measurement report (LMR) associated with a first initiating device of the one or more initiating devices, in order to provide embodiments that allow a station to determine its location and report the location to a access point or other network entity, as taught by Segev-B (see abstract).  Segev-A implicitly the feature(s) send a sounding trigger frame to the one or more initiating devices to trigger responses.  However, in the alternative, the examiner maintains that the feature(s) send a sounding trigger frame to the one or more initiating devices to trigger responses was well known in the art, as taught by Seok.
As further alternative support in the same field of endeavor, Seok discloses the feature(s) 
send a sounding trigger frame to the one or more initiating devices to trigger responses { (see pg. 4, [0052]; pg. 5, [0060]; Figs. 1 & 7-8) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Segev-A and Segev-B as further alternatively supported by Seok to have the feature(s) send a sounding trigger frame to the one or more initiating devices to trigger responses, in order to provide a technique for signaling between wireless devices that enables LTF protection to prevent spoofing attacks, as taught by Seok (see pg. 1, [0011]).
Regarding claims 2, 11, and 18, the combination of Segev-A, Segev-B, and Seok discloses every limitation claimed, as applied above (see claim 1), in addition Segev-A further discloses the responding device of claim 1, wherein the polling trigger frame sent to the one or more initiating devices to solicit polling responses from the one or more initiating { (see pg. 11, [0105]; pg. 12, [0109, 0118]; Figs. 1-2 & 8-11) }.
Regarding claims 3, 12, and 19, the combination of Segev-A, Segev-B, and Seok discloses every limitation claimed, as applied above (see claim 1), in addition Segev-A further discloses the responding device of claim 1, wherein the measurement sounding phase comprises sending the NDPA to the one or more initiating devices after sending the sounding trigger frame { (see pg. 11, [0105]; pg. 12, [0109, 0118]; pp. 14-15, [0134-0135, 0138]; Figs. 1-2 & 8-11) }.
Regarding claims 4, 13, and 20, the combination of Segev-A, Segev-B, and Seok discloses every limitation claimed, as applied above (see claim 1), in addition Segev-A further discloses the responding device of claim 1, wherein the polling phase, the measurement sounding phase, and the measurement reporting phase are within a single transmit opportunity (TXOP) { (see pg. 11, [0105]; pg. 12, [0109, 0118]; pp. 14-15, [0134-0135, 0138]; Figs. 1-2 & 8-11) }.
Regarding claims 5 and 14, the combination of Segev-A, Segev-B, and Seok discloses every limitation claimed, as applied above (see claim 1), in addition Segev-A further discloses the responding device of claim 1, wherein a delayed LMR is an LMR sent in a next availability window, and wherein an immediate LMR is an LMR sent in a same availability window of the first availability window { (see pg. 11, [0105]; pg. 12, [0109, 0118]; pp. 14-15, [0134-0135, 0138]; Figs. 1-2 & 8-11) }.
Regarding claims 6 and 15, the combination of Segev-A, Segev-B, and Seok discloses every limitation claimed, as applied above (see claim 1), in addition Segev-A further discloses the responding device of claim 1, wherein the processing circuitry is further configured to exchange fine timing measurement (FTM) frames { (see pg. 11, [0105]; pg. 12, [0109, 0118]; pp. 14-15, [0134-0135, 0138]; Figs. 1-2 & 8-11) }.
Regarding claims 7 and 16, the combination of Segev-A, Segev-B, and Seok discloses every limitation claimed, as applied above (see claim 6), in addition Segev-A further discloses the responding device of claim 6, wherein a presence of the poll response indicates a readiness to participate in the location measurements and wherein the absence of a poll response indicated a non-readiness to participate in the location measurements { (see pg. 11, [0105]; pg. 12, [0109, 0118]; pp. 14-15, [0134-0135, 0138]; Figs. 1-2 & 8-11) }.
Regarding claim 8, the combination of Segev-A, Segev-B, and Seok discloses every limitation claimed, as applied above (see claim 6), in addition Segev-A further discloses the responding device of claim 6, further comprising a transceiver configured to transmit and receive wireless signals { (see pg. 11, [0105]; Figs. 1-2 & 8-11) }.
Regarding claim 9, the combination of Segev-A, Segev-B, and Seok discloses every limitation claimed, as applied above (see claim 8), in addition Segev-A further discloses the responding device of claim 8, further comprising an antenna coupled to the transceiver { (see pg. 11, [0105]; Figs. 1-2 & 8-11) }.


Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462          

WJD,Jr
09 December 2022